DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the groove arranged on the inner wall of the securing part, 
an oil inlet, 
the slot on the bottom sealing ring, 
the positive and negative electrodes of the battery,
the atomizing core pipe being offset with the conductive sleeve,
the top sealing ring being wrapped in the oil hole,
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the present abstract contains more than 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE WITH A FUME LIQUID COMPLETELY ISOLATED FROM THE EXTERNAL AIR.

The disclosure is objected to because of the following informalities: 
Paragraph [0017], line 10, the first occurring abbreviation should be written with a full terminology with the abbreviation enclosed within a parenthesis.  Therefore, the examiner suggests the applicant to change "PCB board" to -- printed circuit board (PCB) --.  
Paragraph [0027], line 4 describes, "a mic plate 4".  It is not clear what "a mic" means.  In the abstract of WIPO Publication filed on 11/06/2019, the reference number 4 is identified as "an MCU plate".  Therefore, it seems that "a mic plate 4" should be -- a MCU plate 4 --.  If this is correct, the examiner also suggests the applicant to write a full terminology for the abbreviation "MCU".  
Paragraph [0027], lines 13-14 describe, "an atomizing core pipe 9".  However, Paragraph [0030] describes, "the atomized core tube 9".  The examiner suggests the applicant to use 
Paragraph [0027], lines 9-10, it seems that "the step groove 16 on the securing part 18" should be -- the step groove 16 on the fixer 3 -- because lines 3-4 describe, "a step groove 16 disposed on the fixer 3".  
Paragraph [0034], line 3 describes, "In the groove of seal ring 8".  However, because "the groove" is not assigned with a reference number and the drawings are not pointing out with a line, this groove cannot be identified and located in the drawings.  
Paragraph [0034], line 5, the examiner suggests the applicant to add a space after the period in "condition.Fume".  
Paragraph [0035], lines 2-3 describes, "the oil inlet hole".  However, because this oil inlet hole is not assigned with a reference number and the drawings are not pointing out with a line, this oil inlet hole cannot be identified and located in the drawings.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 13, it seems that "the step groove on the securing part" should be -- the step groove on the fixer -- because Paragraph [0027], lines 3-4 describe, "a step groove 16 disposed on the fixer 3".  
Claim 1, line 22, the examiner suggests the applicant to change "wherein,the bottom end" to -- wherein, the
Claim 5, line 2, the examiner suggests the applicant to change "the atomizing core tube" to -- the atomizing core pipe --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-2, so many elements and features are not shown and identified in the drawings, the claimed invention cannot be clearly understood.  
Claim 1, line 6 recites, "a mic plate".  It is not clear what "a mic" means.  In the abstract of WIPO Publication filed on 11/06/2019, the reference number 4 is identified as "an MCU plate".  Therefore, it seems that "a mic plate 4" should be -- a MCU plate 4 --.  If this is correct, the examiner also suggests the applicant to write a full terminology for the abbreviation "MCU".  
Claim 1, line 21 recites, "a bottom end", but it is not clear where this bottom end belongs to.  Since claim 1, line 22 recites, "the bottom end of the atomizing core pipe
Claim 1 recites the limitation "the slot" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the oil hole" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear whether this oil hole of claim 2 and "an oil inlet" recited in claim 1, line 23 are the same element or two different elements.  Since both claims 1 and 2 recite, the oil hole and oil inlet, the claimed invention of the electronic cigarette must be able to receive an oil.  However, it is not clear how the oil is being stored and contained within the electronic cigarette.  
Claim 6 recites the limitation "the outer housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether this outer housing is same as the housing recited in claim 1 or the different housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831